Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 04/21/2022 has been entered. Claims 28 – 46 remain pending. Claims 28 – 38 and 43 – 46 remain withdrawn. Claims 39 – 42 are under examination.
The amendments find support in at least [0008] of as-published US2020/0276643

Claim Note
It is noted that all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amendment”, and be submitted with markings to indicate the changes that have been made relative to immediate prior version of the claims. The text of any added subject matter must be by underlining the added text. In this case, it appears the weight% range of organometallic coating has been converted to vol% but is not underlined.  

Information Disclosure Statement
The information disclosure statement filed 04/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Regarding the phrase “consisting essentially of”, it is unclear from the specification what the  “basic and novel characteristics”, therefore, for purposes of examination the phrase is interpreted as “open” i.e. “comprising”. “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").” (See MPEP 2111.03 III)

Claim Rejections – U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case the limitation of “0.1 – 2 vol. %” lacks written description such that a person skilled in the art would not have recognized that the inventor was in possession of the invention at the time the invention was filled. While applicant has support for “0.1 – 2 wt. %” (see original claims), applicant did not reasonably convey to a person of ordinary skill in the art that the application was in possession of “0.1 – 2 vol. %”

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “complex shape” in claim 42 is a relative term which renders the claim indefinite. The term “complex shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “complex  shape” is interpreted as any shape. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US2015/0080495)

Regarding claims 39 – 42, Heikkila teaches a composite material that is sintered or injection molded (meeting the claimed limitation of an article formed by metallurgy)*. Heikkila teaches metal particles with a stainless steel composition in which some particles have a particle size of less than 16 µm and the others have a particle size of 106 – 150 µm, which meets the claimed limitation of steel particulates having a particle size of 1 – 300 µm (claim 39) and the particulate is a blend of two steel particulates (claim 41) [0151]. The steel particulate blend is mixed with Titanium tri isostearoyl isopropoxide (i.e. an organometallic coating) and then sintered [0151, 0158]. Heikkila teaches that the interfacial modifier can be 0.005 – 2 wt% [0079]. While Heikkila does not explicitly teach the volume percent range of the interfacial modifier, there is a reasonable expectation that the weight range would overlap with the volume percent range, given that the weight percent range taught by Heikkila is highly similar to the weight percent range of interfacial modifier, disclosed in the instant invention [0052] of as-published US2020/0276643.
Heikkila teaches that the packing density of the composite materials can be greater than 90%, which falls within the claimed range of claim 39 and overlaps with the claimed limitation of claim 40 the article being substantially devoid of internal void space [0080]
Heikkila teaches that the thickness of the coating from the interfacial modifier can be 1 – 500 angstroms, which overlaps with the claimed range of claim 42 [0098]. 
Heikkila teaches that the composite material can be made by injection molding (MIM) or 3D dimensional printing [0076] into shaped articles [0076], meeting the claimed limitation of “complex shapes”. While Heikkila does not explicitly teach the size of the shaped articles made by injection molding or 3D printing, changes in size/proportion and/or shape is a prima facie case of obviousness, absent evidence of unexpected results (See MPEP 2144.04 IV A,B).

While Heikkila does not explicitly state that each particle is bonded to at least one adjacent particle and at least one non-volatile residue element from the interfacial modifier, given the Heikkila teaches a highly similar composite material made by a similar method including mixing a titanium organometallic compound with steel particulates and then sintering the mixture, there is a reasonable expectation to a person of ordinary skill in the art that the composite material of Heikkila would meet the claimed limitation, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process and structure, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

*It is noted for purposes of compact prosecution that “the patentability of a product does not depend on its method of production” only the structure implied by the steps (See MPEP 2113 I). 


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila (US2015/0080495) in view of Materialise (NPL, “Fusion Deposition Modeling”, 2017)
 
Regarding claim 40, Heikkila teaches the invention as applied above in claim 39. Heikkila does not explicitly teach the size of the composite material. However, Heikkila teaches that the composite material can be produced by 3D printing including specifically fusion deposition modeling in which several layers of filament are deposited to produce a desired part/shape [0084]. 
Furthermore, as taught by Materialise, fusion deposition modeling can produce part dimensions of up to 914 x 610 x 914 mm, which overlaps with claimed range that a dimension of the article has a size of 15 cm or greater [page 3, Materialise]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the composite material of Hekkila and made it into a part having a dimension greater than 15 cm via fusion deposition modeling (FDM). As taught by Materialise, FDM can produce parts of sizes up to 914 x 610 x 914 mm, and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No. 10,052,691 (henceforth US 691’) in view of Heikkila (US2015/0080495). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Regarding claims 39 – 41, US 691’ claims an article with a particulate having a particle size of less than 500 microns, which overlaps with the claimed range, and interfacial modifier of 0.005 – 10 wt% which overlaps with the claimed range [Claim 1]. In which the particulate is steel [Claim 5] and the interfacial modifier is an organo-titanium or organo-zirconium compound [Claim 7]. In which the metal particulate (i.e. steel) is a blend [Claim 2]. Heikkila claims that the article comprises a filament, and would therefore, have a “shape” meeting the claimed limitation of “complex shape” [Claim 1]. While Heikkila teaches the size of the filament (0.1 – 3 mm), Heikkila does not explicitly teach the size of the article, however, changes in size/proportion and/or shape is a prima facie case of obviousness, absent evidence of unexpected results (See MPEP 2144.04 IV A,B)
While US 691’ does not explicitly claim the volume packing density that is dependent on claim 1. 

Heikkila teaches a composite material with stainless steel metal particle composition in which the particulate is a blend of two steel particulates [Abstract, 0151]. The steel particulate blend is mixed with Titanium tri isostearoyl isopropoxide (i.e. an organometallic coating) [0151]. Heikkila teaches that the packing density of the composite materials can be greater than 90%, which falls within the claimed range of claim 39 and overlaps with the claimed limitation of claim 40 the article being substantially devoid of internal void space [0080]. Heikkila teaches that higher volume packing results in improved mechanical properties including impact resistance, resistance to oxidation, minimal shrinkage, and improved sintering characteristics [0080]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the packing density taught by Heikkila and applied it to the claims of US 691’. As taught by Heikkila, higher volume packing leads to improved mechanical properties including impact resistance, resistance to oxidation, minimal shrinkage, and improved sintering characteristics. Furthermore, given the substantial similarities between Heikkila and US 691’ a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Regarding claim 42, While US 691’ does not explicitly claim the coating layer thickness that is dependent on claim 1. 

Heikkila teaches a composite material with stainless steel metal particle composition in which the particulate is a blend of two steel particulates [Abstract, 0151]. The steel particulate blend is mixed with Titanium tri isostearoyl isopropoxide (i.e. an organometallic coating) [0151]. Heikkila teaches that the thickness of the coating from the interfacial modifier can be 1 – 500 angstroms, which overlaps with the claimed range of claim 42 [0098]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the interfacial modifier coating thickness taught by Heikkila and applied it to the claims of US 691’. Given that the substantial similarities between Heikkila and US 691’ a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 

Applicant also argues that the term “consisting essentially of” would be recognized by a person of ordinary skill in the art to exclude polymer and volatile organic matter, and should be interpreted as such, instead of “comprising” (open language), as interpreted in the previous Office Action 1/13/2022. Applicant points to [0006] as evidence that “consisting essentially of” would exclude polymer from being present as understood by a person of ordinary skill in the art. The examiner respectfully disagrees. Paragraph [0070] explicitly reflects that polymer may be present in articles such as the brown body which has a packing density of greater than 70 vol% and is formed via molding, which would be a powder metallurgy process. Likewise, [0078] mentions that the “highly packed particulate” has an excluded volume which includes the presence of polymer. Therefore, it is not clear what the basic and novel characteristics are of the claimed invention and as such “consisting essentially of” is interpreted as “comprising”
Applicant argues that the Heikkila teaches using thermoplastic and therefore requires plastic which is different from the claimed invention in which plastic is omitted. The examiner respectfully disagrees. Heikkila teaches that polymers, including thermoplastic, are included [0058] for the formation/melt processing step, but then explicitly discloses that the shaped article is sintered which removes the polymer [0081, 0136]. 

Regarding the double patenting rejection, it is respectfully noted that 37 CFR 1.111(b) requires the Applicant to reply to every ground of objection and rejection in the prior Office Action and that reply must present arguments pointing out the specific distinction believed to render the claims patentable. Additionally, MPEP 804.01.I.1 expressly describes that “A complete response to a non-statutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the non-statutory double patenting rejection is provisional.”
In the interest of compact prosecution and in view of the guidance provided at MPEP 714.03 for amendments that are not fully responsive, it is construed that Applicant has made a bona fide attempt to advance the application. As such, the amendment and response of 04/21/2022 has been entered and considered. 

	 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735